 COOPER INDUSTRIES323Wagner, aDivision of Cooper Industries,Inc.andUnitedSteelworkers of America,AFL-CIO-CLC. Case 26-CA-1169025 March 1987DECISION AND ORDERBY MEMBERS JOHANSEN, BABSON, ANDSTEPHENSOn 2 December 1986 Administrative Law JudgeRichard J. Linton issued the attached decision. TheRespondent filed exceptions and a supporting brief,and the General Counsel filed an answering brief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings, I andconclusions2and to adopt the recommendedOrder.lationsBoard through the Regional Director for Region26 of the Board. The complaint is based on a charge,subsequently amended, filed 3 July 1986 by United Steel-workers of America, AFL-CIO, CLC (Union or Steel-workers) againstWagner, a Division of Cooper Indus-tries, Inc. (Respondent or Wagner).'In the complaint the General Counsel alleges that Re-spondent violated Section 8(a)(1) of the Act when An-thony L. Sutton, warehouse supervisor, second shift, in-terrogated one employee (Stephen R. Walls) on 202 and273 February,and againinMay4 when Sutton interro-gated a second employee (Jeffrey W. Cunningham) and,during the conversation, "conditioned a permanent jobfor the employee upon a promise by the employee not toengage inunion activities," and "threatened to dischargeemployees who talked about the Union."'By its answer Respondent admits certain factual mat-ters but denies violating the Act.On the entire record, including my observation of thedemeanor of the witnesses, and after due consideration ofthe briefs filed by the General Counsel and Respondent,Imake the followingFINDINGS OF FACTORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent, Wagner, aDivision of Cooper 'Industries, Inc., Tullahoma,Tennessee, its officers, agents, successors, and as-signs,shall take the action set forth in the Order.iThe Respondent has excepted to some of the judge's credibility find-ings. The Board's established policy is not to overrule an administrativelaw judge's credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrect.Standard DryWall Products,91NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cit. 1951).We have carefully examined the record and find no basis for reversingthe findings.2 In agreeing with the judge that the Respondent violated Sec.8(a)(1)of the Act by coercively interrogating employee Walls, we note that hisconclusions are in accordance with the principles set forth inRosrmoreHouse,269 NLRB 1176 (1984), affd. 760 F.2d 1006 (9th Cir. 1985). Seea.isoSunnyvale Medical Clinic,277 NLRB 1217 (1985).Jane Goldman, Esq.,for the General Counsel.David 'R. ,Shell, Esq.,of Houston, Texas, for the Respond-ent.MichaelWilson,of Chattanooga,Tennessee, for theCharging Party.DECISIONSTATEMENT OF THE CASERICHARD J. LINTON, Administrative Law Judge.Questions and statements purportedly made in three con-versations are alleged here as unlawful in three para-graphs of the Government's complaint. I find merit tothe first two allegations, and I dismiss the third.I heard this case in Manchester, Tennessee, on 17 Sep-tember 1986 pursuant to the 5 August 1986 complaintissued by the General Counsel of the National Labor Re-I. JURISDICTIONA corporation with a place of business in Tullahoma,Tennessee, the facility herein, Respondent packages anddistributesautomotive parts.During the 12 monthsending 31 July Respondent sold and shipped from its fa-cility products and materials valued in excess of $50,000directly to points outside the State of Tennessee. Re-spondent admits, and I find, that it is an employer withinthe meaning of Section 2(2), (6), and (7) of the Act.II.LABOR ORGANIZATION INVOLVEDThe parties stipulated that the Union is a labororgani-zationwithin the meaningof Section 2(5) of the Act(1:6).sIII.THE ALLEGED UNFAIR LABOR PRACTICESA. BackgroundHoward K. Tucker is the manager of employee rela-tions at Respondent's Tullahoma facility (1:63). Tuckertestified that the facility serves as the distribution centerforWagner. It replenishes the inventories of Wagner'szone warehouses throughout the country. In addition toits large warehousing operation at Tullahoma,Wagnerhas a customer service function there plus a planningoffice.Respondent employs some 250 employees at thefacility,with about 150 being classified as hourly and theother 100 as salaried (1:63-64).'All dates are for 1986 unless otherwise indicated.2 Complaint par. 7(a)aComplaint par. 7(b). This subparagraph also alleges that Sutton or-dered the employee (Walls) to report on the union activities of other em-ployees.4 Complaint par. 7(c)5References to the one-volume transcript of testimony are by volumeand page.283 NLRB No. 50 324DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDAs Tucker described, in addition to its own employ-ees,Wagner uses' a number of employees whom it ob-tains under a contract with N. R. Temps, a firm whichrefers temporary workers. Tucker testified that suchworkers are employees of N. R. Temps and not employ-ees of Wagner (1:65-66; R. Exh. 1). During the relevanttime, Respondent paid N. R. Temps for the services ofsome 8 to 12 workers (1:73).At the hearing the General Counsel called two wit-nesses:StephenR.Walls and Jeffrey Wayne Cun-ningham. The Union called no witnesses. Wagner calledtwo witnesses: Manager of Employee Relations HowardK.Tucker andWarehouse SupervisorAnthony L.Sutton.-Formerly employed in the warehousing operationunder the supervision of Sutton,Wallsworked atWagner from November 1984 to mid-August (1:9, 20).Although Cunningham worked in the warehouse underSutton from 10 February to his layoff around 1 June,Cunningham at all times was an employee of N. R.Temps (1:38-40, 45-48).Sutton concedes that he spoke twice with Walls abouttheUnion,6 but he contends it was Walls who ap-proached him and volunteered information. Sutton gavesimilar testimony regarding the alleged May 1986 con-versation between himself and Cunningham.Cunningham had difficulty with the timing of the al-leged conversation, first placing it the day before hislayoff (1:43), but later testifying he could be mistakenand that it could have been a couple of weeks earlier(1:54), and finally conceding that in his pretrial affidavithe placed the event as a month before his layoff-a time-frame he 'then rejected (1:58-59). Respondent introducedcertain evidence bearing adversely on Cunningham'scredibility (R., Exhs. 1 and 2). Because I fmd Cun-ningham to be an unreliable witness, I shall dismiss com-plaint paragraph 7(c).B. The Two Conversations Between Stephen Walls andSupervisor Sutton1.The conversation in the men's restroomAs he was working in the warehouse one day in lateFebruary, Stephen R. Walls testified, Supervisor Suttonapproached and engaged him in conversation (1:10, 24-25).Expressing the opinion that he thought they werefriends, Sutton said he wanted to ask Walls something asa friend.? Sutton'then asked if Walls was aware of anyunion ' activity.AlthoughWalls had attended a unionmeeting a few days earlier (1:25), he replied that heknew nothing of any union activity (1:11, 25). Wallsnever wore any union insignia and never gave any' out-ward expression of support for the Union (1:33). He and6TheUnion made an earlier organizing effort in' September-October1984 (1:100).The record is unclear whether either the 1984 or 1986 ef-forts reached the election stage. Whatever stage they reached,'the orga-nizing`efforts apparently were unsuccessful.7Although Walls and Sutton had discussed horses on previous occa-sions, they did not socialize outside work(1:19-20, 76-77,99)Wallscame to the second shift about the same time,April 1985, that Sutton waspromoted from a quality inspector to second-shift supervisor(1:74-76).Sutton had never previously talked about a union orabout organizing (1:26).Sutton stated that attendees at a management meetinghad learned of recent union activity, and that Walls hadbeen named as one of the leaders along with employeesPaulCrabtree,Lynn Byrum, Danny Brewer, RickyTawwater, and Nancy Ahnacher (1:11, 24). Sutton askedwhether any of the employees he named were involvedin union activity, and Walls replied that he did not knowof any such activity by them (1:11, 24). Walls testifiedthat some of those named by Sutton had not been at theunion meeting (1:27).As Sutton prepared to leave, he asked Walls -to -assurehim one more time that Walls had nothing to do withthe union, "and you'll-be taken care of I'll assure themanagement, if a meeting occurs again, that you don'thave anything to do with it." Walls so assured him(1:12-13, 26-27).This conversation is the subject of complaint para-graph 7(a).Sutton's version is quite ' different. Sutton testified thatabout early March, as he made one of his rounds byWalls'work station,Walls said he needed to speak toSutton in private. Sutton suggested his office, but Wallswanted to meet in the restroom.8 About 5 minutes laterthey met in the men's restroom (1:78-81).According to Sutton, Walls reported that ,the name ofWalls had been mentioned as being involved, in someunion meetings which were being held. "Before we, goany further," Sutton interposed, "why don't you _go toBruce [Bruce Nemec, director of distribution] or toHoward [Howard K. Tucker, manager of employee rela-tions]?""No," replied Walls, "I just want you, as being part ofmanagement, to let them know that I'm not involved, be-cause I don't want ... my name [mentioned as] beinginvolved in any kind of union attempt, to- my mother."(1:82, 84) It is Sutton's understanding that Walls' mother,a clerk in the CDC department, is opposed to the Union(1:82-83).9Testifying further, Sutton asserts thatWalls confidedthat he had attended one union meeting out of curiosity.When Sutton again said Walls needed to discuss thismatter with someone else, Walls replied that he wantedto tell him and for Sutton to notify management thatWalls was not involved in any union activity. Sutton saidhe would do so, and that concluded the restroom con-versation. Sutton denies that, he, Sutton, listed the namesof several employees during the conversation '(1:84).Sutton testified that he thinks he gave Walls the im-pression, during their conversation, that Sutton did notbelieveWalls, forWalls produced a blank union cardand said, "Hey, here it is, it's here." (1:87-88) Accordingto Sutton, rumors of union organizing are rather' frequent(1:88), and in fact there was a previous organizing cam-Sutton's office is enclosedby walls ofclear glass(1:80).AlthoughIoverruled the GeneralCounsel'sobjection to Sutton's"understanding" of the mother's views(1:83), I consider Sutton's "under-standing," possiblybased on hearsay,as simply his explanationof why hethoughtWalls would not want hismother hearing that the son was sup-porting a union. COOPER ,INDUSTRIES325paign (unsuccessful, apparently) in September-October1984 (1:100). At that time Sutton was a nonsupervisoryemployee who actively opposed the Union (1:100).2.The conversation in Henninger's officeWalls testified that about 2 to 3 weeks after the rest-room conversation Sutton came to him at his work sta-tion (on the second shift) and asked him to go to theoffice of Richard E. Henninger (1:14). As the pleadingsand testimony establish, Henningerisa zone manager(1:14, 85).10 Presumably this was after the office staffhad departed for the day. In any event, Walls testifiedthat only he and 'Sutton were present inHenninger'soffice (1:14).In the office," Walls testified, Sutton informed Wallsthat management had held another meeting regarding aunion, thatWalls' name had been mentioned again, andhe again asked whether Walls had anything to do with aunion.When Walls denied any, involvement, Sutton saidthat he had heard Walls' name listed as one of the unionringleaders along with 8 or 10 others, including PaulCrabtree,Lynn Byrum, Sue' England, Tom England,Nancy Almacher, Ricky Tawwater, and David York(1:14-15).RepliedWalls, "No, I don't have anything to do withit;I don't know what they have to do with it." Suttonkept asking if there was any union activity Walls couldtell him about, that he would appreciate any information.He asked ' Walls to inform him if Walls heard of anyunion activity, saying he would appreciate Walls' tellinghim.13 Sutton finished by asking whether Walls was surehe had nothing to do with the union activity,-and Wallsanswered that he did not have anything to do with it(1:15).13Walls testified that after this conversationSutton seemed to avoid him, and that 3 to 4 weeks'would pass before Sutton would even speak to him(1:20).Sutton's, version, as with the restroom conversation, issignificantly different.According to Sutton, when hewas making one of his normal rounds of the warehouse acouple of.' days after the restroom conversation,Wallsaskedwhether Sutton had "taken care of that," andSutton answered yes.Walls' asserted that he reallyneeded to talk with Sutton again. This time Sutton sug-gested the men's -room. Walls vetoed' that location, butagreed to Sutton's next suggestion of Henninger's office(1:85). Sutton went ahead and a few minutes later Wallsjoined hithere.InsideHenninger's office,Walls,who appeared "dis-traught," began by reporting, "Somebody dropped abunch of union cards off -at my house." Walls said hewas going to return them, but "I can tell you who it is."10 Sutton testified that he currently reports to Henninger(1:5). It isunclear whether he reported to someone else during February-March198611The conversation in Henninger's office is the subject of complaintpar 7(b)12Complaintpar. 7(b) alleges both an interrogation and that Sutton"ordered"Walls "to report on the union activities of other employees."It is clear that Sutton requested rather than ordered.13 AlthoughWalls, at the hearing,reported that his answer to Suttonwas "No,"his overall testimony makes clear that the sense of his answerwas as I have summarized."Steve, I don't want to know," Sutton responded. Nev-ertheless,Walls said he could tell him, and he namedPaul Crabtree as the employee who delivered the cards(1:87).Having named Crabtree, Walls offered to name allthose attending the union meetings. Sutton replied thathe really did not need to know, but if it would makeWalls feel better, he could do so; although "I reallydon't need to know this." (1:87)"Before I could stop him," Sutton testified,Wallsbegan listing the names, reported they were meetingevery 2 weeks, and gave the number of votes they had(1:87).Sutton stated that he had already told his bossthatWalls had insisted he was not involved. Sutton toldWalls not to worry about the matter. "I don't need toknow all this other junk you're trying to run by me,"Sutton advised Walls, and the meeting ended (1:89).Sutton denies askingWalls to report to him aboutunion events, and he insists that on the two occasions heand Walls talked about union matters, Walls volunteeredthe information (1:89-90).ConclusionsWalls testified with a favorable demeanor and I credithim and his version of the two occasions when Suttoninterrogated him.Walls was not an open supporter of the Union, andSutton's questions were probing and' asked in a coercivecontext and in a coercive manner. I find that Respond-ent, by Sutton's conduct, violated Section 8(a)(1) of theAct as alleged. 14CONCLUSIONS OF LAW1.RespondentWagner is an employer within themeaning of Section 2(2), (6), and (7) of the Act.2.The Union is a labor organization within the mean-ing of Section 2(5) of the Act.'3.Respondent violated Section ' 8(a)(1) of the Actwhen Supervisor Anthony L. Sutton about late Februaryto early March 1986 twice coercively interrogated em-ployee Stephen R. Walls about his union activities andthose of other employees, and when Supervisor Sutton,during the second interrogation, requested employeeWalls to report the union activities of other employees.4.Respondent did not, as alleged in complaint para-graph 7(c), violate Section 8(a)(l) of the Act in May1986 by,nor engagein the conduct of, coercively inter-rogating contract employee Jeffrey Wayne Cunningham,by promising him a permanent job conditioned on un-lawful considerations, or by illegally, threatening to dis-charge 'employees.5.The unfair labor practices found affect commercewithin the meaning of Section 2(6) and (7) of the Act.THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices, I find it necessary to order it to14As earlier noted, Sutton requested, not ordered, Walls to reportback on any union activity he learned about. The distinction is withoutany material difference as far as the nature of the violation. 326DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDcease and to take certain action designed to effectuatethe policies of the Act.On these findings of fact, conclusions of law, and theentire record, I issue the following recommended15ORDERThe Respondent,, Wagner, a Division of Cooper Indus-tries, Inc., Tullahoma, Tennessee, its officers, agents, suc-cessors, an dassigns, shall1.Cease and desist from(a) Coercively interrogating any employee about unionsupport or union activities.(b)Requestinganyemployee to report to super-vision/managementabout union activity by other em-ployees.(c) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act.2.Take the following affirmative action necessary toeffectuate the policies of the Act.(a) Post at its Tullahoma, Tennessee facility copies ofthe attached notice marked "Appendix."16 Copies of thenotice, on forms provided by the Regional Director forRegion 26, after being signed by Respondent's authorizedrepresentative, shall be posted by Respondent immediate-ly upon receipt and maintained for 60 consecutive daysin conspicuous places including all places' where noticesto employees are customarily posted. Reasonable stepsshall be taken by Respondent to ensure that the noticesis If no exceptions are filed as provided by Sec. 102.46 of the Board'sRules and Regulations,the findings,conclusions, and recommendedOrder shall, as providedin Sec.102.48 of theRules,be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses16 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading "Posted by Order of the Nation-alLabor Relations Board"shall read"Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLaborRelations Board "are not altered, defaced, or covered by any other materi-al.(b)Notify the Regional Director in writing within 20days from the date of this Order what steps Respondenthas taken to comply.IT IS FURTHER, RECOMMENDED that complaint para-graph 7(c) is dismissed.APPENDIXNOTICE ToEMPLOYEESPOSTED BY ORDER OF THENATIONAL LABORRELATIONS BOARDAn Agency of the UnitedStates GovernmentThe National LaborRelationsBoard has found that weviolated the National Labor Relations Act 'and has or-dered us to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any unionTo bargain, collectively through representativesof their own choiceTo act together for other mutual aid or protec-tionTo choosenot to engagein any of these, protect-ed concerted activities.WE WILL NOT coercively question you about yourunion support or activities.WE WILL NOT request you to report to super-vision/managementon the union activities of your fellowemployees.-WE WILL NOT in any like orrelated manner interferewith, restrain, or coerce you in the exercise of the rightsguaranteedyou by Section 7 of the Act.WAGNER, A DIVISION OF COOPER INDUS-TRIES, INC.